DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 11, 2, 4-5, 8 and 11-16 are pending in the application. Claim(s) 1, 3, 6-7, 9-10 and 17 have been canceled. The previous rejection(s) under 35 U.S.C. 103 & 112(b) have been withdrawn in light of amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2015/0343883) in view of Maezono (JP 2009136848) in further view of Miyamoto (US 8158730) in further view of Nakamura (US 2016/0122466)
As Per Claim 11, Gu discloses A positive temperature coefficient unit for a vehicle heater [abstract] comprising:
 a heat generation part [Fig. 2, #10] which includes positive temperature coefficient elements [Fig. 4, #120; Par. 83; “…the heat source part 10 configuring the present invention may include a PTC device 120…”]; and 
a heat radiation part [Fig. 2, #30 & #50] which is provided on at least one surface of the heat generation part [Fig. 2, #10] and includes a heat radiation base material [Fig. 2, #320 & #520]; and
wherein the heat radiation base material includes a heat radiation plate [Fig. 2, #520 & #320] disposed adjacent to the heat generation part [Fig. 2, 10] and a heat radiation fin portion [Par. 73; “…the first through-hole 340 may have a louver fin…”] disposed on the heat radiation plate [Fig. 2, #320].  
Gu does not disclose a heat radiation film provided on at least a portion of an outer surface of the heat radiation base material to improve heat radiation performance; 
the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate; 
wherein the heat radiation film is an oxide film or a heat radiation coating layer; and
wherein the heat radiation coating layer is formed through an insulating heat radiation coating composition which includes a coating layer-forming component including a main resin, and an insulating heat radiation filler included in an amount of 25-70 parts by weight with respect to 100 parts by weight of the main resin.
Maezono, much like Gu, pertains to a heat radiation coated plate which efficiently conducts heat from a heat generation source. [abstract] 
Maezono discloses a heat radiation film [Fig. 1, #5] provided on at least a portion of an outer surface of the heat radiation base material [Fig. 1, #1-4]  to improve heat radiation performance. [Par. 8; “…a thermal radiation organic resin film containing a heat radiation filler is provided on a part of a surface of the metal plate, whereby the moldability and heat radiation property can be improved at low cost…” moreover, the examiner would like to note that the claim limitation deals with intended use, which does not hold further patentable weight]; 
the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate. [Par. 8; “…a thermal radiation organic resin film containing a heat radiation filler is provided on a part of a surface of the metal plate…” the claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on]
wherein the heat radiation film [Fig. 2, #5] is an oxide film or a heat radiation coating layer. [Par. 30; “…5, a heat radiating organic resin film…”]; 
wherein the heat radiation coating layer is formed through an insulating heat radiation coating composition which includes a coating layer-forming component including a main resin [Par. 8; “…a thermal radiation organic resin film containing a heat radiation filler is provided on a part of a surface of the metal plate…”], and an insulating heat radiation filler [Par. 26; “…a heat radiation filler is a material which lowers the temperature of a material…”; the reference explicitly discloses that the heat radiation filler is directly responsible for “lowering the temperature of the material” i.e. acts as an insulator (https://en.wikipedia.org/wiki/Insulator_(electricity)), accessed 7/28/2021]
Although Maezono does not explicitly disclose an insulating heat radiation filler included in an amount of 25-70 parts by weight with respect to 100 parts by weight of the main resin, Maezono contemplates a heat radiation filler with an amount of parts by weight with respect to a main resin. [Par. 27; “…The heat radiation filler is added to the organic resin component 100 in an amount of 1 to 20 parts by weight…”]. 
As decided by the courts, “…differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.…” [MPEP 2144.05(II)(A)] 
Varying the size of said parts by weight is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the parts by weight to have an insulating heat radiation filler included in an amount of 25-70 parts by weight with respect to 100 parts by weight of the main resin in order to improve the moldability and heat radiation property characteristics on the plate it is placed on , is recognized in the art to be a result effective variable. [Par. 8]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation part as taught by Gu in view of the heat radiation film as taught by Maezono to further include a heat radiation film provided on at least a portion of an outer surface of the heat radiation base material to improve heat radiation performance, the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate, wherein the heat radiation film is an oxide film or a heat radiation coating layer and wherein the heat radiation coating layer is formed through an insulating heat radiation coating composition which includes a coating layer-forming component including a main resin, and an insulating heat radiation filler included in an amount of 25-70 parts by weight with respect to 100 parts by weight of the main resin.
Neither Gu nor Maezono disclose wherein the coating layer- forming component further includes a curing agent included in an amount of 25-100 parts by weight with respect to 100 parts by weight of the main resin; and 
wherein the curing agent includes one or more selected from the group consisting of an aliphatic polyamine-based curing agent, an aromatic polyamine-based curing agent, an acid anhydride-based curing agent, and a catalyst-based curing agent.
	Miyamoto, much like Gu and Maezono, pertains to a polymade resin used in automible/vehicle-related components such as a radiator. [Col. 6, Lines 7-15] 
	Miyamoto discloses a curing agent included in an amount of 25-100 parts by weight with respect to 100 parts by weight of the main resin. [Col. 2, Lines 56-65; “…a polyamide resin wherein the proportion of the total amount of the adipic acid units and the pentamethylenediamine units to the total amount of the adipic acid units, the pentamethylenediamine units and the 6-aminocaproic acid units constituting the polyamide resin is at most 97 wt % and at least 75 wt %, preferably at most 95 wt % and at least 80 wt %, more preferably at most 90 wt % and at least 82 wt %...”; as decided by the courts, “…In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists …” [MPEP 2144.05(I)) That is, in this particular case, 97 wt % and at least 75 wt %, preferably at most 95 wt % and at least 80 wt %, more preferably at most 90 wt % and at least 82 wt % reads on the range of being 24-100 parts by weight with respect to 100 parts by weight of the main resin]; and 
wherein the curing agent includes one or more selected from the group consisting of an aliphatic polyamine-based curing agent [Col. 3, Lines 15-27; “…an aliphatic dicarboxylic acid such as oxalic acid, malonic acid, succinic acid, glutaric acid, pimelic acid, suberic acid, acelaic acid, sebacic acid, undecanedioic acid, dodecanedioic acid, brasylic acid, tetradecanedioic acid, pentadecanedioic acid or octadecanedioic acid…”; the claim limitation is recited in the alternative, and since one of the limitations has been met, the claim has been read on by the prior art], an aromatic polyamine-based curing agent, an acid anhydride-based curing agent, and a catalyst-based curing agent.
	Miyamoto discloses the benefits of the curing agent in that it ensures thermal stability of the film [Col. 2, Lines 60-64], which the film of Gu and Maezono can directly benefit from to ensure effective heat radiation. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation part as taught by Gu in view of the heat radiation film as taught by Maezono to further include wherein the coating layer- forming component further includes a curing agent included in an amount of 25-100 parts by weight with respect to 100 parts by weight of the main resin and wherein the curing agent includes one or more selected from the group consisting of an aliphatic polyamine-based curing agent, an aromatic polyamine-based curing agent, an acid anhydride-based curing agent, and a catalyst-based curing agent to ensures thermal stability of the film [Col. 2, Lines 60-64].
Neither Gu, Maezono nor Miyamoto disclose wherein the curing agent includes a first curing agent and a second curing agent in a weight ratio of 1:0.5 to 1:1.5, wherein the first curing agent includes an aliphatic polyamine-based curing agent and the second curing agent includes one or more selected from the group consisting of an aromatic polyamine-based curing agent, an acid anhydride-based curing agent, and a catalyst-based curing agent.
Nakamura, much like Gu, Maezono and Miyamoto, pertains a curable epoxy resin composition. [abstract] 
Nakamura discloses the curing agent includes a first curing agent and a second curing agent in a weight ratio [Par. 143; “…the curing agent composition obtained above were blended in accordance with the mixing ratio (unit: parts by weight) shown in Table 1, homogeneously mixed and defoamed by use of the planetary centrifugal mixer (trade name "Awatori Neritaro AR-250", manufactured by THINKY) to produce a curable epoxy resin composition….”], wherein the first curing agent includes an aliphatic polyamine-based curing agent [Par. 89; “…As the amine (amine curing agent) serving as the curing agent (B), a known or conventional amine curing agent can be used. Examples thereof include, but not particularly limited to….a alicyclic polyamine….”] and the second curing agent includes one or more selected from the group consisting of an aromatic polyamine-based curing agent [Par. 89; “…As the amine (amine curing agent) serving as the curing agent (B), a known or conventional amine curing agent can be used. Examples thereof include, but not particularly limited to….and an aromatic polyamine such as biphenylene diamine, 4,4-diaminodiphenylmethane, 2,5-naphthylenediamine and 2,6-naphthylenediamine...”], an acid anhydride-based curing agent, and a catalyst-based curing agent.
Although Nakamura does not explicitly disclose the curing agent includes a first curing agent and a second curing agent in a weight ratio of 1:0.5 to 1:1.5, as decided by the courts, “…differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.…” [MPEP 2144.05(II)(A)] 
Varying the size of said parts by weight is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the parts by weight to have a weight ratio of 1:0.5 to 1:1.5 in order to have levels of properties (such as heat resistance and transparency) to increase, is recognized in the art to be a result effective variable. [Par. 7]
Therefore, it would have been obvious to one with ordinary art to modify the curing agent as taught by Gu, Maezono and Miyamoto in view of the curing agent as taught by Nakamura to further include wherein the curing agent includes a first curing agent and a second curing agent in a weight ratio of 1:0.5 to 1:1.5, wherein the first curing agent includes an aliphatic polyamine-based curing agent and the second curing agent includes one or more selected from the group consisting of an aromatic polyamine-based curing agent, an acid anhydride-based curing agent, and a catalyst-based curing agent. 
As Per Claim 2, Gu discloses wherein the heat generation part [Fig. 2, #10] includes the positive temperature coefficient elements [Fig. 4, #120] and an electrode terminal [Fig. 4, #140] configured to support the positive temperature coefficient elements [Fig. 4, #120] and apply power to the positive temperature coefficient elements [Fig. 4, #120; Par. 83; “…an electrode plate 140 electrically contacting the PTC device...”; the reference explicitly discloses that the electrode plate electrically contacts the PTC devices (120). That is, that power would be sent to the PTC devices via the electrode plate due to them be electrically coupled. Moreover, the reference also explicitly discloses “…heat is generated in the PTC device 120 using one electrode plate 140 has been shown in…” (Par. 89)]
As Per Claim 5, Gu discloses all limitations of the invention except the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate.
Maezono, much like Gu, pertains to a heat radiation coated plate which efficiently conducts heat from a heat generation source. [abstract] 
Maezono discloses the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate. [Par. 8; “…a thermal radiation organic resin film containing a heat radiation filler is provided on a part of a surface of the metal plate…” the claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on]
Maezono discloses the benefits of the radiation film in that it improves moldability and heat dissipation at a lower cost [Par. 8]. In view of the radiation part of Gu, it would yield the benefits of leading to an effective overall heating by using the coating of Maezono at least on part of the head radiation part of Gu. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation part as taught by Gu in view of the heat radiation film as taught by Maezono to further include the heat radiation film is provided on an outer surface of at least one of the heat radiation fin portion and the heat radiation plate to improve moldability and heat dissipation at a lower cost. [Par. 8]
As Per Claim 12, Gu discloses all limitations of the invention except wherein the insulating heat radiation filler includes silicon carbide.
Maezono, much like Gu, pertains to a heat radiation coated plate which efficiently conducts heat from a heat generation source. [abstract] 
Maezono discloses wherein the insulating heat radiation filler includes silicon carbide. [Par. 12; “…thermally conductive fillers of boron nitride, aluminum nitride, silicon nitride, silicon carbide…”]
Maezono discloses the benefits of the silicon carbide in that it improves the moldability and heat radiation property of the surface of the plate. [Par. 8] In view of the radiation part of Gu, it would yield the benefits of leading to an effective overall heating by using the coating of Maezono at least on part of the heat radiation part of Gu.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation part as taught by Gu in view of the heat radiation filler as taught by Maezono to further include wherein the insulating heat radiation filler includes silicon carbide to improve the radiation characteristics of the plate. 
As Per Claim 16, Gu discloses a positive temperature coefficient heater for a vehicle [abstract] comprising:
 a positive temperature coefficient module [Fig. 2, #120] which includes a plurality of positive temperature coefficient units [Fig. 4, #120] according to claim 1; and 
a circuit module [Fig. 4, #180] which is electrically connected to the positive temperature coefficient module [Fig. 4, #120; Par. 83; “…an electrode plate 140 electrically contacting the PTC device...”]
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2015/0343883) in view of Maezono (JP 2009136848) in further view of Miyamoto (US 8158730) in further view of Nakamura (US 2016/0122466) in further view of Lee (US 2007/0095809)
As Per Claim 4, Gu discloses all limitations of the invention except the radiation fin portion is provided in such a manner that a planar heat radiation body is bent multiple times and is provided on the heat radiation plate  or a plurality of planar heat radiation bodies disposed perpendicular to the heat radiation plate are spaced apart from each other by a certain interval and are provided on the heat radiation plate.
Lee, much like Gu and Maezono, pertains to a pre-heater for vehicles with a PTC element. [abstract] 
Lee discloses the radiation fin portion [Fig. 3, #200] is provided in such a manner that a planar heat radiation body is bent multiple times [Fig. 3, #200] and is provided on the heat radiation plate [Fig. 3, #220; the claim limitation is recited in the alternative, and since one of the limitations has been met, the entire claim has been read on.]  or a plurality of planar heat radiation bodies disposed perpendicular to the heat radiation plate are spaced apart from each other by a certain interval and are provided on the heat radiation plate.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fin as taught by Gu and Maezono in view of the fin as taught by Lee to further include the radiation fin portion is provided in such a manner that a planar heat radiation body is bent multiple times and is provided on the heat radiation plate  or a plurality of planar heat radiation bodies disposed perpendicular to the heat radiation plate are spaced apart from each other by a certain interval and are provided on the heat radiation plate to enhance the heat transfer properties of the PTC elements. 
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2015/0343883) in view of Maezono (JP 2009136848) in further view of Miyamoto (US 8158730) in further view of Nakamura (US 2016/0122466) in further view of Mori (US 2005/0237148)
As Per Claim 8, Neither Gu nor Maezono discloses all limitations of the invention except wherein the main resin includes a compound represented by Formula 1 below: 
    PNG
    media_image1.png
    181
    455
    media_image1.png
    Greyscale

wherein Ri and R2 are each independently a hydrogen atom, a Ci-C5 linear alkyl group, or a C3-C5 branched alkyl group, and R3 and R4 are each independently a hydrogen atom, a C1-C5 linear alkyl group, or a C3-CS branched alkyl group, and n is a rational number which allows a weight average molecular weight of the compound represented by Formula 1 to be in a range of 400 to 4,000.
Mori, much like Gu and Maezono, pertains to an organic positive temperature coefficient thermistor. [abstract] 
Mori discloses the following formulas: 

    PNG
    media_image2.png
    366
    1003
    media_image2.png
    Greyscale

in which in any of the above formulas, when the oxide polymerizes, the epoxide ring opens and forms the alcohol structure in the middle of the formula as recited in the claim limitation. 
Mori discloses the benefits of the formula in that exhibits excellent heat resistance. [Par. 77]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the main resin as taught by Gu and modified by Maezono in view of the resin as taught by Mori to further include  the main resin includes a compound represented by Formula 1 below:  

    PNG
    media_image1.png
    181
    455
    media_image1.png
    Greyscale

wherein Ri and R2 are each independently a hydrogen atom, a Ci-C5 linear alkyl group, or a C3-C5 branched alkyl group, and R3 and R4 are each independently a hydrogen atom, a C1-C5 linear alkyl group, or a C3-CS branched alkyl group, and n is a rational number which allows a weight average molecular weight of the compound represented by Formula 1 to be in a range of 400 to 4,000 to exhibit enhanced heat resistance. [Par. 77] 
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2015/0343883) in view of Maezono (JP 2009136848) in further view of Miyamoto (US 8158730) in further view of Nakamura (US 2016/0122466) in further view of Yamashita (US 2004/0160752)
As Per Claim 13, Gu and Maezono disclose all limitations of the invention except wherein the insulating heat radiation filler has an average particle diameter of 10 nm to 15 m.
Yamashita, much like Gu and Maezono, pertains to an electronic component aiming to provide reduction in noise while improving a heat radiation property. [Par. 7; “…Thus, an electronic component built-in module that is excellent in the effect of reducing noise and heat radiation property can be manufactured….”] 
Yamashita discloses wherein the insulating heat radiation filler has an average particle diameter of 10 nm to 15 µm. [Par. 44; “…the inorganic filler has a mean particle diameter in a range of, suitably, 0.1 to 100 µm, and more preferably, 7 to 12  µm….”; as decided by the courts, “…In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists…” [MPEP 2144.05(I)) That is, in this particular case, the range particle diameter range of 7 to 12 µm reads on the recited range of 10nm to 15 µm in the claim limitation]
Yasmashita discloses the benefits of the particle diameter range in that it further enables the filler material to demonstrate excellent thermal conduction properties that allows the heat radiation property of the film to be improved, so that heat generated is radiated more effectively. [Par. 44] That is, in the particular case of the combination of Gu and Maezono, by modifying the already coated radiating plate to include that the film has the recited particle diameter range, the radiating portion can exemplify further effecting heat radiation properties. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation filler as taught by Gu and Maezono in view of the particle size as taught by Yamashita to further include wherein the insulating heat radiation filler has an average particle diameter of 10 nm to 15 m to ensure that heat generated by the electronic components is radiated more effectively. 
As Per Claim 14, Gu and Maezono discloses all limitations of the invention except wherein a ratio of a particle diameter at 97% in a volume based particle distribution of the insulating heat radiation filler is less than or equal to 1:4.5.
Yamashita, much like Gu and Maezono, pertains to an electronic component aiming to provide reduction in noise while improving a heat radiation property. [Par. 7; “…Thus, an electronic component built-in module that is excellent in the effect of reducing noise and heat radiation property can be manufactured….”] 
Yamashita discloses wherein the insulating heat radiation filler has an average particle diameter ratio. [Par. 44; “…the inorganic filler has a mean particle diameter in a range of, suitably, 0.1 to 100 µm, and more preferably, 7 to 12  µm….”; as decided by the courts, “…In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.…” [MPEP 2144.05(I)) That is, in this particular case, the range particle diameter reads as one the ratio of the heat radiation filler as best understood by the examiner range]
Although Yamshita does not explicitly disclose the curing agent includes a ratio of a particle diameter at 97% in a volume based particle distribution, as decided by the courts, “…differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.…” [MPEP 2144.05(II)(A)] 
That is, in the instant case with regards to the ratio particle diameter as taught by Yamashita, Yamashita already contemplates the benefits of including said average particle diameter in that enables the filler material to demonstrate excellent thermal conduction properties that allows the heat radiation property of the film to be improved, so that heat generated is radiated more effectively. [Par. 44] In view of the radiation part of Gu, it would yield the benefits of leading to an effective overall heating by using the average particle diameter of Yamashita at least on part of the heat radiation part of Gu.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heat radiation filler as taught by Gu and Maezono in view of the particle size as taught by Yamashita to further include a ratio of a particle diameter at 97% in a volume based particle distribution of the insulating heat radiation filler is less than or equal to 1:4.5 to ensure that heat generated by the electronic components is radiated more effectively.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2015/0343883) in view of Maezono (JP 2009136848) in further view of Miyamoto (US 8158730) in further view of Nakamura (US 2016/0122466) in further view of Coyle (US 2003/0108710)
As Per Claim 15, Gu and Maezono discloses of the invention except wherein the insulating heat radiation coating composition has a viscosity of 5 cps to 600 cps.
Coyle, much like Gu and Maezono, pertains to a method for producing artless with a radiation curable coating material. [abstract] 
Coyle discloses wherein the insulating heat radiation coating composition has a viscosity of 5 cps to 600 cps. [Par. 31; “…Radiation curable coating 18 is of relatively low viscosity, in the range of 1-10,000 centipoise (cPs). In one embodiment of articles for use in optical applications, the viscosity of the radiation-curable coating 18 is in the range of about 1000-5000 cPs….”; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists…” [MPEP 2144.05(I)) That is, in this particular case, the viscosity being within the range of 1-10,000 cps reads on the range recited in the claims.] 
Coyle discloses the benefits of the viscosity of radiation coating in that it ensures that air bubbles are not entrapped within the coating composition. [Par. 31] The coating of Gu and Maezono directly benefits from the modification in that by ensuring that air bubbles are not entrapped in the coating composition, the radiation coating can ensure that electronic components are radiating heat properly effectively. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the insulating heat radiation coating as taught by Gu and Maezono in view of the coating as taught by Coyle to further include herein the insulating heat radiation coating composition has a viscosity of 5 cps to 600 cps to ensure that heat is being radiated effectively and efficiently. 

Response to Arguments


Applicant's arguments filed 06/01/2022 have been fully considered. 
However, in light of further consideration of the claims, prior art has been found that reads on the previously allowed claim 11, and thus prosecution has been reopened.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                                                                                                                                                                                          

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761